Citation Nr: 0607554	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as secondary to ionizing radiation.

2.  Entitlement to service connection for residuals from 
removal of colon polyps to include as secondary to ionizing 
radiation.

3.  Entitlement to service connection for coronary artery 
disease to include as secondary to ionizing radiation.

4.  Entitlement to service connection for metabolic syndrome 
to include as secondary to ionizing radiation.

5.  Entitlement to service connection for cancer of the 
tonsil and soft palate (claimed as throat cancer and cancer 
of the lymph nodes) to include as secondary to ionizing 
radiation.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  During service, the veteran did not participate in a 
radiation-risk activity and actual radiation exposure in 
service is not shown.  

2.  The veteran's diabetes mellitus is not related to active 
service, nor was it manifested within the first year after 
his discharge from service.

3.  The veteran's residuals from removal of colon polyps are 
not related to active service.

4.  The veteran's coronary artery disease is not related to 
active service, nor was it manifested within the first year 
after his discharge from service.

5.  There is no medical evidence showing diagnosis of a 
metabolic syndrome or that the claimed symptoms are related 
to active service.

6.  The veteran's cancer of the tonsil and soft palate is not 
related to active service, nor was it manifested within the 
first year after his discharge from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Residuals from removal of colon polyps were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Coronary artery disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  Metabolic syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

5.  Cancer of the tonsil and soft palate was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows.

In general, service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, the VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
"a radiation-exposed veteran."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  In applying this statutory presumption, 
there is no requirement for documenting the level of 
radiation exposure.  However, none of the conditions claimed 
by the veteran are diseases listed under 38 C.F.R. 
§ 3.309(d)(3).  Therefore, these presumptive provisions are 
not applicable in the instant case.

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive. Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), 
found 5 years or more after service (for most of the listed 
diseases) in an ionizing radiation exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.   
The veteran may provide competent scientific or medical 
evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

The Board notes that the evidence of record includes an 
August 2004 letter from Dr. CNF, Professor and Chairman of 
Otolaryngology Head and Neck Surgery of University of 
Wisconsin Hospital in which he states, "I understand that 
[the veteran] did serve during the Korean War and that he was 
stationed near Marshall Islands where they were doing nuclear 
testing.  While it cannot be stated with certainty that 
radiation exposure was the direct cause of his subsequent 
cancer, I think there is a reasonable likelihood that it 
could have been a contributing factor.  This is particularly 
so since lymphoid tissue is highly sensitive to radiation and 
the site of his cancer was in the lymphoid tissue of the 
palatine tonsil."

In light of the foregoing, the critical question is whether 
the veteran was, in fact, exposed to radiation in service.  

The Board notes that the veteran completed and returned the 
Radiation Exposure - Atmospheric Testing Questionnaire in 
September 2002 and noted that he, while assigned to MCB8 
Detachment A, was approximately 400 miles away in the 
Kwajalein/Guam area on an open beach during nuclear testing 
in the Pacific Ocean in 1955.  The veteran acknowledged that 
he was not issued a film badge and he did not know the code 
name of the operation or test shot.        

A February 2004 letter to VA regarding research conducted by 
the Defense Threat Reduction Agency (DTRA) (formerly known as 
the Defense Nuclear Agency) indicates that Operation CASTLE 
was conducted in the Marshall Islands from March 1 to May 31, 
1954 and that Operation WIGWAM was conducted in the South 
Pacific, approximately 500 nautical miles southwest of San 
Diego, California from May 14-15, 1955.

The report noted that the veteran served with Mobile 
Construction Battalion (MCB) 11 at Cubi Point, Republic of 
the Philippines, from March 10 to July 27, 1954, when he was 
transferred to Detachment "A" MCB 10, via Receiving Station 
(RECSTA), San Francisco, California.  He report to RECSTA, 
San Francisco on August 24, 1954, and was later transferred 
to Detachment "A" MCB 10 on October 8, 1954, located at 
Kwajalein Atoll more than five months after the conclusion of 
Operation CASTLE.  The Report noted that personnel stationed 
at Kwajalein are not considered to be participants in post-
CASTLE activities unless they were ordered to the atoll to 
participate in operations related to the termination of the 
operation or were issued film badges.  The report noted that 
there was no indication in available records that the veteran 
was ordered to Kwajalein for post-CASTLE activities.  The 
report also noted that after a careful search of available 
dosimetry data, no record of radiation exposure for the 
veteran was found.  The report noted that the veteran was 
transferred to MCB 10, located at Guam, on March 7, 1955, and 
two days later he returned to the United States for emergency 
leave.  He returned to Guam on April 19, 1955, where he 
remained through Operation WIGWAM.  The record indicated that 
there was no indication in available records that the veteran 
participated in Operation WIGWAM.  The report concluded that 
available historical records did not document the veteran's 
participation in U.S. atmospheric nuclear testing.

In July 2004, the veteran submitted a statement in support of 
claim which indicates that the letter from the Defense Threat 
Reduction Agency was incorrect and that he saw the blast of 
the CASTLE nuclear test while he was on the beach at 
Kwajalein with his attachment.  He requested that his records 
be reviewed for correction of the inaccurate information in 
the Defense Threat Reduction Agency's letter.  However, the 
dates reported by the DTRA and his units of assignment are 
corroborated by his personnel records.  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran was actually exposed to ionizing radiation during his 
active service.  The only evidence that the veteran ever 
sustained radiation exposure during his active service comes 
from the veteran.  No such exposure is shown by the veteran's 
service medical records or by the veteran's personnel 
records.  While the Board does not doubt the sincerity of his 
claim, the Board is not bound to accept his uncorroborated 
statements as to his assignments in service, much less 
whether he was exposed to radiation or whether he has 
residuals of the claimed exposure.  This is particularly true 
where the preponderance of the evidence affirmatively rebuts 
the veteran's contentions.  Therefore, without more, his 
statements cannot be considered competent evidence that he 
was exposed to radiation during Operation CASTLE.  38 C.F.R. 
§ 3.159(a).  

As actual radiation exposure during service is not shown by 
the evidence, service connection for diabetes mellitus, 
residuals from removal of colon polyps, coronary artery 
disease, metabolic syndrome, and cancer of the tonsil and 
soft palate as a result of radiation exposure is not 
warranted.  The rule of resolving all reasonable doubt in 
favor of the claimant does not provide any assistance to the 
veteran on this matter.  The regulation specifically states 
that "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  Simply put, without 
confirming evidence of radiation exposure, any determination 
that the veteran is entitled to the benefit provided by 
38 C.F.R. § 3.311 would be based on nothing more than 
speculation, which is not permitted under the law.  

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of diabetes mellitus, residuals from removal of 
colon polyps, coronary artery disease, metabolic syndrome, or 
cancer of the tonsil and soft palate are factually shown 
during service.  The Board concludes they were not.  

The service medical records are absent complaints, findings 
or diagnoses of diabetes, colon polyps, coronary artery 
disease, metabolic syndrome, or cancer during service.  On 
the clinical examination for separation from service, all of 
the veteran's systems were evaluated as normal except for 
some identifying body marks, scars or tattoos.  In addition, 
while there is evidence that the veteran suffered from a bout 
of tonsillitis in February 1956; the diagnosis was 
tonsillitis, acute, origin unknown.  Thus, treatment for 
tonsillitis on one occasion cannot be considered a chronic 
disorder.  In fact, on the July and August 1960 Reports of 
Medical History completed by the veteran in conjunction with 
his physical examinations, he denied any and all 
symptomatology pertinent to the claimed conditions including 
ENT trouble as well as tumor, growth, or cancer.  Therefore, 
the single instance of treatment during service for 
tonsillitis must have been an acute and transitory condition, 
since no further problems are reported until many years after 
service.  Therefore, the Board cannot conclude a "chronic" 
condition was incurred during service.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
diabetes, colon polyps, coronary artery disease, or cancer 
during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Diabetes mellitus, coronary 
artery disease, and cancer can be service-connected on such a 
basis.  However, the first showing of these diseases were not 
until many years after the appellant's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  
Specifically, the file contains a February 1987 record in 
which the veteran presented for a complete physical.  The 
past medical history noted included borderline hypertension, 
left ankle fracture with open reduction internal fixation in 
1982, compression fracture of the back in 1985, status post 
laminectomy in 1973, pneumonia in 1966, and skull fracture as 
a child.  In fact, the veteran, in a January 2002 statement, 
submitted with his application for compensation, stated that 
none of the conditions became problems until about five years 
prior.  As coronary artery disease and diabetes were not 
diagnosed until the 1990s, and polyps and throat cancer were 
not diagnosed until 2000 and 2001, respectively, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has diabetes mellitus, colon polyps, coronary artery 
disease, and tonsil cancer.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the any of these current disabilities 
and military service.

With respect to diabetes mellitus, colon polyps, and coronary 
artery disease, no medical professional has ever related this 
condition to the appellant's military service.  The Board 
acknowledges the opinion of the Dr. CNF that the veteran's 
left tonsillar cancer was related to radiation exposure in 
service.  The question of such a nexus is irrelevant in this 
instance, however, without an initial finding of exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(b).

In summary, the Board finds, based upon the evidence, that 
the veteran was not exposed to ionizing radiation during his 
military service.  Further, there is no evidence that the 
veteran's diabetes mellitus, colon polyps, coronary artery 
disease, or tonsil cancer were otherwise related to service.  
Service connection for diabetes mellitus, residuals of colon 
polyps, coronary artery disease, and cancer of the tonsil and 
soft palate must, therefore, be denied. 

With respect to metabolic syndrome, the medical records are 
absent a diagnosis of metabolic syndrome.  The Board notes, 
however, that the veteran was diagnosed in April 2001 with 
nutritional deficiency secondary to odynophagia likely due to 
mucositis.  Subsequent medical records discuss his difficulty 
eating solid foods, poor appetite, and weight loss, with use 
of a feeding tube.  Even if the Board were to assume these 
symptoms are indicative of some type of syndrome, there is no 
medical evidence relating them to disease or injury incurred 
during service.  In the absence of competent medical evidence 
that a chronic disability exists and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for metabolic syndrome 
have not been established.  38 C.F.R. § 3.303. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
disorders are related to service.  There is not an 
approximate balance of evidence.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in March 2002.  That letter advised the 
claimant of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was sent a radiation 
questionnaire at that time, which was re-sent later in 2002 
after he indicated he did not receive it.  Another letter in 
November 2003, although not specific to radiation claims, 
discussed the general elements of a claim for service 
connection and the respective duties of VA and the veteran in 
developing the claim.  Another letter was sent to him in July 
2004 which, among other things, told him to provide any 
relevant evidence in his possession.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case with the 2002 letter.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The RO took appropriate action to 
obtain information from the veteran about his alleged 
radiation exposure, obtain his personnel records, and refer 
the matter to the appropriate agency for verification of 
exposure.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran was exposed 
to radiation in service is his own lay statements.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of radiation exposure during service.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus to 
include as secondary to ionizing radiation is denied.

Entitlement to service connection for residuals from removal 
of colon polyps to include as secondary to ionizing radiation 
is denied.

Entitlement to service connection for coronary artery disease 
to include as secondary to ionizing radiation is denied.

Entitlement to service connection for metabolic syndrome to 
include as secondary to ionizing radiation is denied.

Entitlement to service connection for cancer of the tonsil 
and soft palate (claimed as throat cancer and cancer of the 
lymph nodes) to include as secondary to ionizing radiation is 
denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


